Shulman, Chief Judge.
Appellee brought suit against appellant for personal injuries. The jury’s verdict for appellee was significantly less than he had sought, so he moved for a new trial or, in the alternative, a judgment notwithstanding the verdict. The trial court granted a judgment notwithstanding the verdict, awarding appellee the full amount of his proven medical expenses. The judgment is enumerated as error.
“Under [OCGA § 9-11-50 (b)] a motion for directed verdict is a condition precedent to a subsequent motion for judgment n.o.v.... [Cits.]” Whitman v. Burden, 155 Ga. App. 67 (1) (270 SE2d 235). See also Nationwide &c. Ins. Co. v. Rhee, 160 Ga. App. 468 (1) (287 SE2d 257). Our review of the record and transcript reveals that no motion for directed verdict was made in this case. It follows that a motion for *793judgment n.o.v. was not appropriate, and the trial court erred in granting it.
Decided June 2, 1983.
David J. Kelley, for appellants.
Joseph B. Gray, Jr., M. Stan Ballew, for appellee.

Judgment reversed.


McMurray, P. J., and Birdsong, J., concur.